                                      S DISTRICT
                                   ATE           C
                                  T
                                                            O
                             S




                                                             U
                            ED




                                                              RT

                                                           D
                                                 RDERE
                        UNIT




                                         OO
                                 IT IS S
                                                                     R NIA




Dated: April 30, 2019                         seph C.
                                                        Spero
                        NO




                                      Judge Jo
                                                                    FO
                         RT




                                                                LI




                                 ER
                             H




                                                                A




                                      N                         C
                                                        F
                                          D IS T IC T O
                                                R
